
	
		I
		112th CONGRESS
		2d Session
		H. R. 4933
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Kind (for
			 himself, Mr. Sensenbrenner,
			 Ms. Moore,
			 Mr. Engel,
			 Mr. Israel,
			 Mr. Tonko, and
			 Mr. Ribble) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To authorize the award of the Medal of Honor to First
		  Lieutenant Alonzo H. Cushing for acts of valor during the Civil
		  War.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)Alonzo H. Cushing
			 was born in Delafield, Wisconsin, on January 19, 1841.
			(2)Alonzo H. Cushing
			 graduated from the United States Military Academy at West Point, New York, on
			 June 24, 1861.
			(3)On July 3, 1863,
			 First Lieutenant Alonzo H. Cushing commanded Battery A, 4th United States
			 Artillery, Army of the Potomac, during the Battle of Gettysburg.
			(4)During the battle,
			 First Lieutenant Alonzo H. Cushing was shot multiple times but refused to
			 retreat.
			(5)First Lieutenant
			 Alonzo H. Cushing continued to command his battery until he was shot and
			 killed.
			(6)The Union victory
			 at the Battle of Gettysburg was one of the key turning points in the Civil
			 War.
			(7)The Secretary of
			 the Army and the Secretary of Defense have determined that the actions of First
			 Lieutenant Alonzo H. Cushing do merit the award of the Medal of Honor.
			2.Authorization for
			 award of the Medal of Honor to First Lieutenant Alonzo H. Cushing for acts of
			 valor during the Civil War
			(a)AuthorizationNotwithstanding
			 the time limitations specified in section 3744 of title 10, United States Code,
			 or any other time limitation with respect to the awarding of certain medals to
			 persons who served in the Armed Forces, the President is authorized to award
			 the Medal of Honor under section 3741 of such title to then First Lieutenant
			 Alonzo H. Cushing for conspicuous acts of gallantry and intrepidity at the risk
			 of life and beyond the call of duty in the Civil War, as described in
			 subsection (b).
			(b)Acts of valor
			 describedThe acts of valor referred to in subsection (a) are the
			 actions of then First Lieutenant Alonzo H. Cushing while in command of Battery
			 A, 4th United States Artillery, Army of the Potomac, at Gettysburg,
			 Pennsylvania, on July 3, 1863, during the American Civil War.
			
